Citation Nr: 0732571	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-36 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).   


FINDING OF FACT

The veteran has residuals of bilateral cold weather injuries 
of the feet which occurred in service.


CONCLUSION OF LAW

Residuals of frostbite of the feet were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the hearing held in December 2005, the veteran 
testified that while in service he was assigned to Korea 
where he did clearance of mine fields and also went out on 
combat patrols.  He recounted that during one patrol his unit 
was pinned down for many hours in very cold weather.  He said 
that at the time his feet froze and he could not even feel 
them.  He said that after he came back, a corpsman treated 
him and told him to soak his feet in saltwater.  He said that 
his feet became blistered, and after a few weeks his toenails 
fell off.  He also reported having itching from the 
blistering.  He said that later the toenails grew back but 
repeatedly fell off again.  The veteran also reported that 
the color of his feet became very red.  

The Board notes that the veteran's DD 214 reflects that he 
was awarded the Korean Service Medal with five stars as well 
as the Purple Heart Medal.  It was noted that he had been 
wounded in action in Korea in July 1953.  

The veteran's service medical records are negative for any 
references to cold injuries of the feet.  However, the 
records appear to be incomplete as there are only records 
from entrance and separation examinations, with no actual 
medical treatment records.  

The current medical evidence is mixed with respect to whether 
the veteran currently has any residuals of the reported cold 
injury in service.  A VA joints examination report appears to 
weigh against the claim, though it is somewhat equivocal.  
The report of an examination conducted by the VA in June 2003 
reflects that the examiner made the following statements:

My impression is that the patient by history had 
a frostbite injury to his feet but there is a 
very little objective evidence of the 
abnormalities of feet and the whole problem is 
subjective with the patient saying his foot 
sensation is not entirely normal.  The X-rays 
were normal.

I therefore had a speculation to say that his 
present difficulty is related to frostbite in the 
military service, I feel.  I do not have 
objective evidence or x-ray evidence of any 
abnormality at the present time.  I therefore 
feel that this man has a functional disability to 
some degree of no prolonged activities of his 
feet simply because of his subjective findings.  
I think it is less likely than not that the 
present difficulty of his feet is definitely 
related to his service problems.  

A separate VA general medical examination includes a more 
favorable opinion.  The diagnoses included status post 
history of cold injury (frozen feet) twice in Korea in 1951 
and 1953 with permanent residuals of feeling of tingling and 
tightness on both feet that most likely may be residuals from 
a frostnip or frostbite.

In addition, the veteran has presented private medical 
statements which weigh in favor of the claim.  A note dated 
in September 2004 from David Raynor, D.P.M. reflects that he 
felt within a reasonable degree of medical probability that 
he could relate the veteran's symptoms of neuropathy to 
frostbite sustained years ago.  Similarly, a progress note 
from Dr. Raynor dated in April 2005 contains an impression of 
post-frostbite neuropathy failing to respond to physical 
therapy modalities, physical exercise, and pharmaceutical 
management to present.  

After reviewing the evidence which is of record, the Board 
concludes that it is adequate to support the claim.  Although 
the are no service medical records documenting the occurrence 
of a cold injury, the Board concludes that the history of the 
occurrence of such an injury which the veteran gave in his 
testimony is consistent with the circumstances of his service 
as set forth in his DD 214.  See 38 U.S.C.A. § 1154.  The 
preponderance of the medical opinions of record confirm the 
presence of pathology of both feet which is attributable to 
such exposure. Therefore, the Board finds the preponderance 
of the evidence shows that the veteran has residuals of 
frozen feet which were incurred in service.


ORDER

Service connection is granted for residuals of frostbite of 
the feet.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


